Order denying defendants’ motion for an order requiring the plaintiff administratrix to submit to an examination before trial as an adverse party, and for other relief, reversed on the law, without costs, and motion granted, without costs, to the extent of permitting a discovery and inspection of all the books of account, records and documents which were in the possession of plaintiff’s testator at the time of his *920death showing any transactions between such testator and defendant Charles H. Schwartzman between the years 1920 and 1933. The examination will proceed on five days’ notice, at a time and place to be fixed in the order. In the light of the issues presented by the pleadings, the defendants were entitled to an inspection of the books of plaintiff’s testator. (Zalta v. Guaranty Trust Co. of N. Y., 249 App. Div. 640.) Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Settle order on notice.